Toyota Motor Manufacturing




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 13, 2014

                                      No. 04-14-00276-CV

                                      Martin M. PARRA,
                                           Appellant

                                                v.

                  TOYOTA MOTOR MANUFACTURING TEXAS, INC.,
                                 Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-20505
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
        Because the clerk’s record that was filed in this appeal on May 22, 2014, did not contain
a final, appealable order, appellant was ordered to show cause why this appeal should not be
dismissed for lack of jurisdiction. On June 6, 2014, appellant responded and attached an order
signed by the trial court compelling arbitration. An order compelling arbitration, however, is not
an appealable order. See In re Gulf Exploration, LLC, 289 S.W.3d 836, 839-40 (Tex. 2009). It
is therefore ORDERED that appellant show cause in writing within fifteen days of the date of
this order why this appeal should not be dismissed for lack of jurisdiction. All other appellate
deadlines are suspended pending our resolution of the jurisdictional issue.



                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court